MTM TECHNOLOGIES, INC.

AMENDMENT NO. 6
TO
AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

     This Amendment No. 6 (this "Amendment No. 6") to the Amended and Restated
Registration Rights Agreement dated December 10, 2004, as amended by Amendment
No. 1 on November 23, 2005, Amendment No. 2 on March 29, 2007, Amendment No. 3
on April 9, 2007, Amendment No. 4 on May 24, 2007, and Amendment No. 5 on July
25, 2007 (the “Registration Rights Agreement”), among (a) MTM Technologies,
Inc., a New York corporation (the "Company"), (b) Steven Rothman, a natural
person, (c) Howard Pavony, a natural person (Messrs. Rothman and Pavony
collectively, the “ Executives ”), (d) FirstMark III L.P. and FirstMark III
Offshore Partners, L.P., as successors-in-interest to Pequot Private Equity Fund
III, L.P. and Pequot Offshore Private Equity Partners III, L.P., (collectively,
the “FirstMark Stockholders”), (e) Constellation Venture Capital II, L.P.,
Constellation Venture Capital Offshore II, L.P., The BSC Employee Fund VI, L.P.
and CVC II Partners, LLC (collectively, the “Constellation Stockholders” and
together with the FirstMark Stockholders, the “Investor Stockholders”) is
entered into as of February 13, 2009. Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the
Registration Rights Agreement.

Background

     WHEREAS, the Company has issued Subordinated Promissory Notes (the “Series
A-9 Notes”) and Warrants to purchase up to 392,157 shares (as such amount may be
adjusted in accordance with the terms thereof) of the Company’s Series A-9
preferred stock (the “Series A-9 Warrants” and, together with the Series A-9
Notes, the “Series A-9 Agreements”) to the FirstMark Stockholders, dated as of
February 28, 2008;

      WHEREAS, the Company has issued Subordinated Promissory Notes (the “Series
A-10 Notes”) and Warrants to purchase up to 733,333 shares (as such amount may
be adjusted in accordance with the terms thereof) of the Company’s Series A-9
preferred stock (the “Series A-10 Warrants” and, together with the Series A-10
Notes, the “Series A-10 Agreements”) to the FirstMark Stockholders, dated as of
June 11, 2008;

      WHEREAS, the Company has issued Subordinated Promissory Notes (the “Series
A-11 Notes”) and Warrants to purchase up to 193,548 shares (as such amount may
be adjusted in accordance with the terms thereof) of the Company’s Series A-11
preferred stock (the “Series A-11 Warrants” and, together with the Series A-11
Notes, the “Series A-11 Agreements) to the Investor Stockholders, dated as of
June 16, 2008;

      WHEREAS, the Company has issued Subordinated Promissory Notes (the “Series
A-12 Notes”) and Warrants to purchase up to 137,931 shares (as such amount may
be adjusted in accordance with the terms thereof) of the Company’s Series A-12
preferred stock (the “Series A-12 Warrants” and, together with the Series A-12
Notes, the “Series A-12 Agreements,” and together with the Series A-9
Agreements, the Series A-10 Agreements, and the Series A-11 Agreements, the
“Preferred Stock Agreements”) to the FirstMark Stockholders, dated as of
February 11, 2009;

      WHEREAS, in connection with the Preferred Stock Agreements, the Investor
Stockholders are entering into this Amendment No. 6 in order to amend the
Registration Rights Agreement and to provide certain registration and other
rights with respect to the Series A-9 Warrants, the Series A-10 Warrants, the
Series A-11 Warrants and the Series A-12 Warrants; and

     WHEREAS, pursuant to Section 13(b) of the Registration Rights Agreement,
this Amendment No. 6 requires the consent of the Company, a Pequot Majority in
Interest and a Constellation Majority in Interest.

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:

1.      Amendments.     (a)      The following new recitals shall be added after
the tenth recital to the Registration Rights Agreement as follows:      WHEREAS,
in connection with the issuance of Subordinated Promissory Notes (the “Series
A-9 Notes”) to FirstMark III L.P. and FirstMark III Offshore Partners, L.P., as
successors-in-interest to Pequot Private Equity Fund III, L.P. and Pequot
Offshore Private Equity Partners III, L.P. (collectively, the “FirstMark
Stockholders ”), dated as of February 28, 2008, the Company issued warrants to
purchase up to 392,157 shares (as such amount may be adjusted in accordance with
the terms thereof) of the Company’s Series A-9 Preferred Stock (the “Series A-9
Warrants” and, together with the Series A-9 Notes, the “Series A-9 Agreements”)
to the FirstMark Stockholders;  

--------------------------------------------------------------------------------



   

WHEREAS, in connection with the issuance of Subordinated Promissory Notes (the
“Series A-10 Notes”) to the FirstMark Stockholders, dated as of June 11, 2008,
the Company issued warrants to purchase up to 733,333 shares (as such amount may
be adjusted in accordance with the terms thereof) of the Company’s Series A-10
Preferred Stock (the “Series A-10 Warrants” and, together with the Series A-10
Notes, the “Series A-10 Agreements”) to the FirstMark Stockholders;

WHEREAS, in connection with the issuance of Subordinated Promissory Notes (the
“Series A-11 Notes”) to the FirstMark Stockholders and Constellation Venture
Capital II, L.P., Constellation Venture Capital Offshore II, L.P., The BSC
Employee Fund VI, L.P. and CVC II Partners, LLC (collectively, the “
Constellation Stockholders”), dated as of June 16, 2008, the Company issued
warrants to purchase up to 193,548 shares (as such amount may be adjusted in
accordance with the terms thereof) of the Company’s Series A-11 Preferred Stock
(the “Series A-11 Warrants” and, together with the Series A-11 Notes, the
“Series A-11 Agreements”) to the FirstMark Stockholders and the Constellation
Stockholders;

WHEREAS, in connection with the issuance of Subordinated Promissory Notes (the
“Series A-12 Notes”) to the FirstMark Stockholders, dated as of February 11,
2009, the Company issued warrants to purchase up to 137,931 shares (as such
amount may be adjusted in accordance with the terms thereof) of the Company’s
Series A-12 Preferred Stock (the “Series A-12 Warrants” and, together with the
Series A-12 Notes, the “Series A-12 Agreements” and, together with the Series
A-9 Agreements, the Series A-10 Agreement and the Series A-11 Agreements, the
“Preferred Stock Agreements”);

WHEREAS, in connection with the transactions contemplated by the Preferred Stock
Agreements, the Company and the Investor Stockholders are entering into this
Amendment No. 6, in order to amend the Registration Rights Agreement and to
provide certain registration and other rights with respect to the Common Stock
held by or issuable to the Investor Stockholders pursuant to the Preferred Stock
Agreements;

(c) The following definitions in Section 1 of the Registration Rights Agreement
shall be amended in their entirety and replaced with the following:

      (i)      “Investor Stockholders.” The FirstMark Stockholders and the
Constellation Stockholders.     (iv)      “Series A Preferred Stock.” The Series
A-1 Preferred Stock, Series A-2 Preferred Stock, Series A-3 Preferred Stock,
Series A-4 Preferred Stock, Series A-5 Preferred Stock, Series A-6 Preferred
Stock, Series A-7 Preferred Stock, Series A-8 Preferred Stock, Series A-9
Preferred Stock, Series A-10 Preferred Stock, Series A-11 Preferred Stock, and
Series A-12 Preferred Stock, collectively.     (v)      “Shares.” All shares of
Series A Preferred Stock issued to the Investor Stockholders, including those
issued in accordance with the Initial Series A Purchase Agreement, the Purchase
Agreement, the Series A-6 Purchase Agreement, the Series A-7 Purchase Agreement,
the Series A-8 Purchase Agreement, the Series A-9 Agreements, the Series A-10
Agreements, the Series A-11 Agreements and the Series A-12 Agreements.     (vi) 
    “Warrants.” The Series A-1 Warrants, Series A-2 Warrants, Series A-3
Warrants, Series A-4 Warrants, the Series A-5 Warrants, the Series A-6 Warrants,
the Series A-7 Warrants, the Series A-8 Warrants, the Series A - 9 Warrants, the
Series A-10 Warrants, the Series A-11 Warrants and the Series A-12 Warrants
issued to the Investor Stockholders.  

(d)      The following definitions shall be added in alphabetical order to
Section 1 of the Registration Rights Agreement:     (i)      “FirstMark
Stockholders.” FirstMark III L.P. and FirstMark III Offshore Partners, L.P., as
successors-in- interest to Pequot Private Equity Fund III, L.P. and Pequot
Offshore Private Equity Partners III, L.P.     (ii)      “FirstMark Majority in
Interest.” The FirstMark Stockholders holding at least a majority of the shares
of Common Stock issued or issuable, directly or indirectly, upon conversion or
exercise of the Shares and Warrants purchased by such FirstMark Stockholders in
accordance with the Initial Series A Purchase Agreement, the Purchase Agreement,
the Series A-6 Purchase Agreement, the Series A-7 Purchase Agreement, the Series
A-8 Purchase Agreement, the Series A-9 Agreements, the Series A-10 Agreements,
the Series A-11 Agreements and the Series A-12 Agreements.     (iii)     
“Series A-9 Preferred Stock” The Series A-9 Preferred Stock of the Company, par
value $.001 per share.  

--------------------------------------------------------------------------------



      (vii)      “Series A-9 Warrants” as defined in the recitals to this
Amendment No. 6.     (iv)      “Series A-10 Preferred Stock” The Series A-10
Preferred Stock of the Company, par value $.001 per share.     (viii)     
“Series A-10 Warrants” as defined in the recitals to this Amendment No. 6.    
(v)      “Series A-11 Preferred Stock” The Series A-11 Preferred Stock of the
Company, par value $.001 per share.     (ix)      “Series A-11 Warrants” as
defined in the recitals to this Amendment No. 6.     (vi)      “Series A-12
Preferred Stock” The Series A-12 Preferred Stock of the Company, par value $.001
per share.     (x)      “Series A-12 Warrants” as defined in the recitals to
this Amendment No. 6.       (e) The following definitions shall be deleted in
their entirety from Section 1 of the Registration Rights Agreement:     (i)     
“Pequot Stockholders.”     (ii)      “Pequot Majority in Interest.”  

2.      Entire Agreement. This Amendment No. 6 and the Registration Rights
Agreement are to be read together as one instrument. The Registration Rights
Agreement shall remain in full force and effect, except as modified hereby.  
3.      Governing Law. This Amendment No. 6 is made pursuant to, and shall be
governed by and construed in accordance with, the laws of the State of New York,
other than provisions thereof relating to conflicts of law.   4.     
Counterparts. This Amendment No. 6 may be executed in any number of
counterparts, each of which shall be considered an original and which shall
together constitute one instrument.   5.      Headings. The titles and subtitles
used in this Amendment No. 6 are used for convenience only and are not to be
considered in construing or interpreting this Amendment No. 6.  

[Remainder of this page intentionally blank]

--------------------------------------------------------------------------------



      IN WITNESS WHEREOF, the parties have executed this Amendment No. 6 as of
the date first above written.

 

  COMPANY:           MTM TECHNOLOGIES, INC.             By: /s/ Steven Stringer
      Name: Steve Stringer
Title: President and CEO           PEQUOT STOCKHOLDERS:           FIRSTMARK III
L.P.           By:  FirstMark Capital, L.L.C. its Investment Manager           
  By:  /s/ Gerald A. Poch        Name: Gerald A. Poch
Title: Chairman and Managing Director           FIRSTMARK III OFFSHORE PARTNERS,
L.P.           By:  FirstMark Capital, L.L.C. its Investment Manager           
  By:  /s/ Gerald A. Poch        Name: Gerald A. Poch
Title: Chairman and Managing Director           CONSTELLATION STOCKHOLDERS:    
      CONSTELLATION VENTURE CAPITAL II, L.P.           By: Constellation
Ventures Management II, LLC,
Its General Partner               /s/ Tom Wasserman       Name: Tom Wasserman
Title: Managing Director        

 

 


--------------------------------------------------------------------------------



  CONSTELLATION VENTURE CAPITAL OFFSHORE II, L.P.:           By: Constellation
Ventures Management II,
LLC, Its General Partner              By: /s/ Tom Wasserman       Name: Tom
Wasserman
Title: Managing Director           THE BSC EMPLOYEE FUND VI, L.P.           By:
Constellation Ventures Management II,
LLC, Its General Partner              By: /s/ Tom Wasserman       Name: Tom
Wasserman
Title: Managing Director           CVC II PARTNERS, LLC           By: The Bear
Stearns Companies Inc.,
Its Managing Member             By: /s/ Tom Wasserman       Name: Tom Wasserman
Title: Managing Director

 

 


--------------------------------------------------------------------------------